Name: Commission Regulation (EEC) No 3291/90 of 15 November 1990 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 90 Official Journal of the European Communities No L 317/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3291/90 of 15 November 1990 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1181 /90 (2), and in particular Article 4 thereof, Whereas Article 5 (4) of Commission Regulation (EEC) No 1000/90 (3), as last amended by Regulation (EEC) No 2636/90 (4), states that, whereas measures at Community level are being continued, the Commission is not to draw up a list of the proposals selected for financing until the final report on the implementation of the previous measures has been submitted ; whereas the competent authorities are to conclude contracts with the parties concerned before 1 January 1991 ; whereas since the proposals require more detailed scrutiny this time limit should be extended : Article 1 In Article 5 (4) of Regulation (EEC) No 1000/90, '1 January 1991 ' is hereby replaced by '1 March 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5. 1977, p. 6 . (2) OJ No L 119, 11 . 5 . 1990, p. 25. (3) OJ No L 101 , 21 . 4. 1990, p. 22. (4) OJ No L 251 , 14. 9i 1990, p. 8 .